Title: From Benjamin Franklin to Mary Stevenson, [November? 1768]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
[Nov., 1768?]
Inclos’d is a Letter from Mr. Coleman; it came under Cover of one to me, and the Seal of mine sticking to that of yours makes an Appearance as if yours had been broke open. Your Mother and I long’d indeed to know what it contain’d, but we were, as you express it, too formal, and would not poison your Crib, tho’ we think we have a Right to see it. My Respects to Mrs. Tickel. I am, as ever,
